Judgment, Supreme Court, New York County (Antonio Brandveen, J., at initial plea and predicate felony hearing; George Roberts, J., at second plea and sentence), rendered August 2, 1994, convicting defendant of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
As in People v Rexach (220 AD2d 362, lv denied 87 NY2d 924), we reject defendant’s claim that he was improperly adjudicated a second felony offender on the basis of his prior North Carolina narcotics conviction under a statute which, unlike its New York "sale” counterparts, does not appear to be subject to the defense of agency. In any event, the "definitions” statute (NC Gen Stat § 90-87 [2], [7]), cited by defendant, focuses on the accused’s status as agent of the seller (cf., People v Herring, 83 NY2d 780) and does not explicitly preclude a defense that the accused acted as agent of the buyer. Concur—Murphy, P. J., Rosenberger, Wallach, Kupferman and Nardelli, JJ.